Citation Nr: 1021649	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  05-35 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial schedular disability rating 
greater than 10 percent for chronic right Achilles tendonitis 
prior to February 21, 2006.   

2.  Entitlement to an initial schedular disability rating 
greater than 20 percent for chronic right Achilles tendonitis 
as of February 21, 2006.

3.  Entitlement to initial disability ratings in excess of 10 
and 20 percent for chronic right Achilles tendonitis on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities on an extra-schedular basis under 38 C.F.R. 
§ 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 
to September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2004 and January 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In July 2007, the Veteran presented testimony at a Travel 
Board hearing at the RO before the undersigned Veterans Law 
Judge.  The Veteran also testified at an earlier hearing 
before RO personnel in January 2006.  Transcripts of both 
hearings are associated with the claims folder.  

The Board remanded this case in October 2007 for further 
development.  After completion of this development by the 
Agency of Original Jurisdiction (AOJ), the case has been 
returned to the Board for further appellate consideration.

In the present decision, the Board will adjudicate the issues 
of higher initial disability ratings in excess of 10 and 20 
percent for chronic right Achilles tendonitis on a schedular 
basis.  However, having determined that a referral for an 
extra-schedular evaluation is necessary pursuant to 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b), as discussed below, the 
Board is remanding the TDIU and increased rating issues for 
consideration of an extra-schedular evaluation by the Under 
Secretary for Benefits or Director of Compensation and 
Pension Service.  The remand to the RO will be via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  From April 7, 2004 to February 21, 2006, the Veteran's 
chronic right Achilles tendonitis, rated as closely analogous 
to a right ankle disability, presents only "moderate" 
limitation of motion when considering pain and other 
functional loss.  There is no evidence of ankylosis.   

2.  As of February 21, 2006, the Veteran's chronic right 
Achilles tendonitis, rated as closely analogous to a right 
ankle disability, presents "marked" limitation of motion 
when considering pain and other functional loss.  There is no 
evidence of ankylosis.   


CONCLUSIONS OF LAW

1.  From April 7, 2004 to February 21, 2006, the criteria for 
an initial schedular disability higher than 10 percent for 
chronic right Achilles tendonitis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.27, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5299-5271 (2009).

2.  As of February 21, 2006, the criteria for an initial 
schedular disability higher than 20 percent for chronic right 
Achilles tendonitis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5299-5271 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in April 2004, May 
2005, April 2006, and November 2007.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
initial service connection and subsequent higher initial 
rating issues for his chronic right Achilles tendonitis; (2) 
informing him about the information and evidence the VA would 
seek to provide; and (3) informing him about the information 
and evidence he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the April 2006 and November 2007 letters from 
the RO further advised the Veteran of the elements of a 
disability rating and an effective date, which are assigned 
when service connection is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  

This appeal stems from an initial rating assignment.  
Therefore, the additional section 5103(a) notice, in 
particular the notice for increased ratings described in the 
recent U.S. Court of Appeals for Veterans Claims (Court) case 
of in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), or in 
the Federal Circuit case that vacated the Court's previous 
decision, Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009), is simply not required here.  

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini II, 18 Vet. App. at 120 
(2004).  In the present case, the Board sees the RO did not 
provide the Veteran with all VCAA notice prior to the August 
2004 and January 2006 rating decisions on appeal.  But in 
Pelegrini II, the Court also clarified that in these 
situations VA does not have to vitiate that decision and 
start the whole adjudicatory process anew, as if that 
decision was never made.  Id.  Rather, VA need only ensure 
the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claims, such that he is still provided proper due process.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  In fact, as a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case by way of the March 2010 SSOC.  Therefore, because VA 
cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that VA complied with its duty to notify.  
In essence, the timing defect in the notice has been 
rectified, such that there is no prejudicial error in the 
timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  

However, with regard to the content of VCAA notice, it is 
noted the claim at issue stems from an initial rating 
assignment.  In this regard, the Court has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional section 
5103(a) notice.  Indeed, the Court has determined that to 
hold that section 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render sections 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess at 491, 493, 500-
501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, this did not 
occur until after that date, the Veteran is entitled to pre-
decisional notice concerning all elements of his claims, 
including these downstream disability rating and effective 
date elements.  And if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why this is 
not prejudicial error, i.e., harmless.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess 
and Dunlap, supra.  In this regard, the Court emphasized its 
previous holding in Dingess that "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once a NOD has been filed, only the 
notice requirements for rating decisions and SOCs described 
within 38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.  
                  
Appling the above analysis to the present case, the Board 
concludes prejudicial error in the timing or content of VCAA 
notice has not been established as any error was not outcome 
determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).
 
In particular, with respect to content, the RO actually 
provided the Veteran with downstream Dingess notice in April 
2006 and November 2007 pertaining to the disability rating 
and effective date elements of his chronic right Achilles 
tendonitis claim.  Further, after the Veteran filed an NOD as 
to a higher initial rating for his Achilles tendonitis, the 
additional notice requirements described within 38 U.S.C. 
§§ 5104 and 7105 were met by the September 2005 SOC and 
subsequent SSOCs.  Specifically, these documents provided the 
Veteran with a summary of the pertinent evidence as to his 
chronic right Achilles tendonitis claim, a citation to the 
pertinent laws and regulations governing a higher rating for 
his chronic right Achilles tendonitis, and a summary of the 
reasons and bases for the RO's decision to deny a higher 
rating for his chronic right Achilles tendonitis.  Thus, the 
Board concludes that a reasonable person in the Veteran's 
position would have known from the information he received 
what he was required to submit in order to substantiate his 
higher initial rating claim.  See Mlechick v. Mansfield, 503 
F.3d 1340, 1344 (Fed. Cir. 2007) (VCAA notice error not 
prejudicial when a reasonable person could be expected to 
understand what was needed).  In addition, the Veteran's 
statements and testimony demonstrate that he has actual 
knowledge of what evidence is required to meet the criteria 
for a higher initial rating for his chronic right Achilles 
tendonitis.  See Mlechick, 503 F.3d at 1345 (notice error not 
prejudicial when claimant has actual knowledge of the 
evidence needed to substantiate claim).  In short, prejudice 
as to notice provided for the downstream initial rating and 
effective date elements of his right ankle issue has not been 
established, such that there is no prejudicial error in the 
content of VCAA notice.  See Shinseki, supra.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), relevant VA 
treatment records, private medical evidence as identified and 
authorized by the Veteran, and afforded the Veteran several 
VA medical examinations to determine the severity of his 
chronic right Achilles tendonitis.  The Veteran has submitted 
personal statements, hearing testimony, a lay statement from 
his mother, and argument from his representative.  This case 
was also remanded by the Board in October 2007 to further 
assist the Veteran.  The Board is also satisfied as to 
compliance with its October 2007 remand directives.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. 
Peake, 22 Vet. App. 97 (2008) (finding that only substantial 
compliance, rather than strict compliance, with the terms of 
a Board engagement letter requesting a medical opinion is 
required).  Specifically, the RO was instructed to secure 
private medical evidence, outstanding VA treatment records, 
and to afford the Veteran a VA examination that addressed the 
current severity of his chronic right Achilles tendonitis.  
The RO has complied with these instructions.  As there is no 
indication that additional relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met for the right ankle claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009).  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

The Veteran is specifically service-connected for chronic 
right Achilles tendonitis, and his service-connected chronic 
right Achilles tendonitis is rated by analogy under 
Diagnostic Code 5299-5271, limitation of motion of the ankle.  
38 C.F.R. § 4.71a (2009).  When an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  According to the 
policy in the schedule, when a disability is not specifically 
listed, the Diagnostic Code will be "built up," meaning that 
the first 2 digits will be selected from that part of the 
schedule most closely identifying the part of the body 
involved, and the last 2 digits will be "99."  38 C.F.R. § 
4.27.  The Board finds that rating the Veteran's disability 
as analogous to diagnostic code 5271 is appropriate.  From 
April 7, 2004 to February 21, 2006, the Veteran's chronic 
right Achilles tendonitis is rated as 10 percent disabling.  
As of February 21, 2006, the Veteran's disability is rated as 
20 percent disabling.  The Veteran seeks a higher rating for 
both time periods.  

Since the Veteran appealed the initial rating assigned in the 
August 2004 rating decision on appeal, the Board must 
determine the appropriate evaluation from April 2004 to the 
present, with the possibility of further "staged ratings" 
based upon the facts found during the periods in question.   
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to 
say, the Board must consider whether there have been times 
since the effective date of his award when his disabilities 
have been more severe than at others.  Id. at 126.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Mild arthritis of the right ankle has also been diagnosed 
along with his tendonitis.  See April 2006 private magnetic 
resonance imaging (MRI) report; February 2010 VA ankle 
examination.  With any form of arthritis, painful motion is 
an important factor of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis - Higher Rating Beyond 10 Percent

From April 7, 2004 to February 21, 2006, the Veteran's 
chronic right Achilles tendonitis is rated as 10 percent 
disabling by analogy under Diagnostic Code 5299-5271, 
limitation of motion of the ankle.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5271, a 10 percent evaluation is 
assigned when there is moderate limitation of ankle motion.  
A maximum 20 percent rating is awarded for marked limitation 
of ankle motion.  Normal range of motion for the ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees, 
as set forth at 38 C.F.R. § 4.71, Plate II.  

The words "moderate" or "marked" are not defined in 
Diagnostic Code 5271.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.

Upon review of the evidence, prior to February 21, 2006, 
there is no basis for assigning a rating beyond a 10 percent 
level for the Veteran's chronic right Achilles tendonitis.  
38 C.F.R. § 4.7.  In fact, the July 2004 VA examiner 
documented full range of motion for the right ankle - 
specifically, 50 degrees of plantar flexion, and 30 degrees 
of dorsiflexion.  Moreover, although VA treatment notes 
throughout 2005 reflect that range of motion of the right 
ankle had become painful and "guarded", there was no 
specific reference to limitation of motion in degrees.  This 
evidence is not indicative of a rating beyond 10 percent 
under Diagnostic Code 5271.  Moreover, in making this 
determination, the Board has considered functional loss.  
That is, prior to February 21, 2006, the Veteran reported, 
and VA and private treatment records in 2005 documented -  
right ankle painful motion, tenderness, swelling, edema, the 
use of a cane and an ankle support, restrictions on hobbies 
such as water skiing, hunting, and running, and difficulty 
standing or walking for extended periods of time.  It was 
also noted that the Veteran would have difficulty performing 
physical work.  See November 2005 VA Form 9; January 2006 lay 
statement from Veteran's mother; January 2006 hearing 
testimony.  However, there is no specific evidence these 
factors cause "marked" limitation of motion.  Although some 
functional loss is present, it is adequately represented in 
the 10 percent rating assigned prior to February 21, 2006.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

In addition, prior to February 21, 2006, other diagnostic 
codes for ankle disabilities that provide a rating greater 
than 10 percent are not more appropriate because the facts of 
the case do not support their application.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5262 (impairment of the tibia and 
fibula), Diagnostic Code 5270 (ankylosis of the ankle), 
Diagnostic Code 5272 (ankylosis of the subastragalar or 
tarsal joint), Diagnostic Code 5273 (malunion of the scalcis 
or astragalus), and Diagnostic Code 5274 (astagalectomy).  
Therefore, these diagnostic codes will not be applied.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  

Mild arthritis of the right ankle has also been diagnosed 
along with his tendonitis.  See April 2006 private MRI 
report; February 2010 VA ankle examination.  Assuming that 
arthritis is associated with his service-connected injury, 
arthritic joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Regardless, since the Veteran is already 
in receipt of a 10 percent evaluation for arthritis with 
noncompensable limitation of motion of the right ankle, 
arthritis does not provide a basis to increase the Veteran's 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
That is, a 20 percent rating for arthritis is not appropriate 
since the evidence of record does not demonstrate X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.45(f) (for the purpose of 
rating disability from arthritis, the ankle is considered a 
major joint).  In summary, the Board will continue to 
evaluate the disability by analogy under Diagnostic Code 
5299-5271.

Accordingly, prior to February 21, 2006, the Board concludes 
that the evidence does support a disability rating above 10 
percent for the Veteran's chronic right Achilles tendonitis 
disorder.  38 C.F.R. § 4.3.   

Analysis - Higher Rating Beyond 20 Percent

As of February 21, 2006, the Veteran's chronic right Achilles 
tendonitis is rated as 20 percent disabling by analogy under 
Diagnostic Code 5299-5271, limitation of motion of the ankle.  
38 C.F.R. § 4.71a.  

As of February 21, 2006, the evidence does not support a 
rating beyond a 20 percent level for the Veteran's chronic 
right Achilles tendonitis.  38 C.F.R. § 4.7.  In this vein, 
the 20 percent rating is the maximum rating available under 
Diagnostic Code 5271 for limitation of motion.  When a 
disability is assigned the maximum rating for loss of range 
of motion, application of the factors for functional loss is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Therefore, the Veteran may only receive a higher rating under 
a different diagnostic code or on an extra-schedular basis.  
However, there is no evidence of service-connected impairment 
of the tibia and fibula (Diagnostic Code 5262) or ankylosis 
of the ankle (Diagnostic Code 5270).  Therefore, these 
Diagnostic Codes will not be applied.  See again Butts, 5 
Vet. App. at 538 (choice of diagnostic code should be upheld 
if it is supported by explanation and evidence).  

As to ankylosis, it is defined as the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because in 
the present case the Veteran is able to move his right ankle 
joint - although not always with normal range of motion, by 
definition, his right ankle joint is not immobile.  In fact, 
no medical professional has stated that the Veteran has right 
ankle ankylosis.  Neither VA treatment records dated from 
2006 to 2008, nor the February 2010 VA examiner, nor a 
private April 2006 MRI, nor the Veteran himself assert or 
document evidence of ankylosis.  The Board acknowledges these 
records record factors of functional loss such as right ankle 
pain, instability, weakness, use of a cane and splint, 
burning, numbness, swelling, edema, and other manifestations.  
Nonetheless, all of the above factors of functional loss 
simply do not cause anything remotely similar to ankylosis.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  
Consequently, a higher rating on this basis is not warranted.  

Accordingly, as of February 21, 2006, the Board concludes 
that the evidence does support a disability rating above 20 
percent for the Veteran's chronic right Achilles tendonitis.  
38 C.F.R. § 4.3.   



Fenderson Consideration

The Veteran already has what amounts to a "staged" rating 
for his right Achilles tendonitis since his disability has 
been assigned 10 and 20 percent ratings for different time 
periods.  However, in the present case the Board does not 
find that the chronic right Achilles tendonitis should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App. at 
126.  


ORDER

Prior to February 21, 2006, an initial schedular disability 
rating higher than 10 percent for chronic right Achilles 
tendonitis is denied.  

As of February 21, 2006, an initial schedular disability 
rating higher than 20 percent for chronic right Achilles 
tendonitis is denied.  


REMAND

However, the Board is remanding the TDIU and increased rating 
issues for referral  of an extra-schedular evaluation by the 
Director of Compensation and Pension Service, pursuant to 
38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  

With regard to a TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of 
a claim for an initial rating for a disability.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, 
if during the course of an initial rating appeal, the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an initial rating is sought, then part 
and parcel with the initial rating claim is the issue whether 
a TDIU is warranted as a result of that disability.  Id.  

Overall, as discussed in detail below, the Board finds the 
evidence of record has reasonably raised the issue of 
entitlement to a TDIU as an element of the initial rating 
claim on appeal.  Since entitlement to a TDIU is part of the 
Veteran's initial rating claim, the proper remedy here is for 
the Board to remand, rather than refer, the TDIU issue to the 
AOJ for proper development and adjudication.    

In this regard, VA's Office of General Counsel has stated 
that when the issue of entitlement to a TDIU for a particular 
service-connected disability or disabilities is raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction 
to consider the TDIU issue.  If the Board determines that 
further action by the RO is necessary with respect to TDIU, 
the Board should remand rather than refer the TDIU issue for 
further development.  See VAOPGCPREC 6-96 at para. 12, 13 
(August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995).  In addition, VA's Office of General Counsel also 
stated that when the issue of entitlement to an 
extraschedular rating or a TDIU rating arises in connection 
with an appeal in an increased rating case, the Board is not 
precluded from issuing a final decision on the issue of an 
increased schedular rating and remanding the extraschedular 
rating or TDIU rating issue to the RO.  See VAOPGCPREC 6-96 
para. 14, 15 (August 16, 1996).  

Therefore, first, the RO (AMC) should send a VCAA notice 
letter to the Veteran for his TDIU claim on a schedular and 
extra-schedular basis.  This letter should notify the Veteran 
and his representative of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the 
Veteran and what information or evidence VA will attempt to 
obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, this letter should be compliant with 
the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  That is, the Veteran should be provided notice that 
advises him of the disability rating and effective date 
elements of a claim, keeping in mind that a TDIU claim is a 
type of claim for a higher initial disability rating.  

Second, the RO should provide a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based 
on Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.  


Third, the Board is referring the issues of TDIU and an 
increased rating for chronic right Achilles tendonitis to the 
Under Secretary for Benefits or Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 
3.321(b)(1).  

In this regard, a TDIU may be assigned when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one such disability, it must be 
rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

The Veteran currently has the following service-connected 
disabilities:  chronic right Achilles tendonitis, rated as 20 
percent disabling; right hip arthritis, rated as 10 percent 
disabling; and left hip arthritis, rated as 10 percent 
disabling.  His combined service-connected disability rating 
is 40 percent.  See 38 C.F.R. § 4.25 (combined ratings 
table).  In determining the combined rating, the Board has 
considered the bilateral factor for the right and left hip 
and the fact that all his disabilities ultimately are rated 
as one disability stemming from a common etiology.  See 
38 C.F.R. §§ 4.16(a), 4.25, 4.26.  In any event, he does not 
satisfy the threshold minimum percentage rating requirements 
of 38 C.F.R. § 4.16(a) for a TDIU.

If, however, a Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), 
rating boards should refer to the Director, Compensation and 
Pension Service for extra-schedular consideration all cases 
where the Veteran is unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. § 4.16(b).  See also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).  

In the present case, the Veteran has not worked since 1990.  
He last worked delivering auto parts.  He has a 12th grade 
education.  He is currently 57 years old.  See January 2006 
hearing testimony.  During the course of his initial rating 
claim on appeal, the Veteran has submitted evidence that he 
is unemployable at least in part due to his service-connected 
disabilities.  See January 2006 hearing testimony; January 
2006 lay statement from Veteran's mother; VA hip examinations 
dated in March 2007 and February 2008; VA ankle examinations 
dated in July 2004 and February 2010.  The Veteran indicates 
his service-connected right ankle and bilateral hip 
disabilities make it impossible for him to walk or stand for 
an extended period of time.  He requires the regular use of a 
cane and ankle brace as well.  VA ankle examiners in July 
2004 and February 2010 opined that although the Veteran's 
right ankle disability prevents him from jobs requiring heavy 
labor or prolonged standing, he still would be able to 
perform a sedentary job on a part-time basis.  However, he 
has also stated on various occasions, and the evidence of 
record reveals, that other nonservice-connected disabilities 
to include mental health issues, jaw and neck problems, and 
dyslexia have impacted his ability to secure gainful 
employment since 1990.  See id.  

Regardless, since there is probative evidence of record that 
the Veteran may be unable to secure and follow a 
substantially gainful occupation due to his service-connected 
disabilities, a referral of the TDIU claim for extra-
schedular consideration is appropriate under 38 C.F.R. 
§ 4.16(b).  In addition, the Board concludes that referral of 
the increased rating claim to the Director of Compensation 
and Pension Service for an extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) is warranted, as there is 
some evidence of "marked interference" with employment as 
discussed above. 

The Board emphasizes entitlement to an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular 
rating under 38 C.F.R. § 4.16(b), although similar, are based 
on different factors.  See Kellar v. Brown, 6 Vet. App. 157, 
162 (1994).  An extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is based on the fact that the schedular ratings 
are inadequate to compensate for the average impairment of 
earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason 
of his or her service-connected disabilities.  See VAOPGCPREC 
6-96.  In this case, both regulations should be addressed on 
remand, since both have been reasonably raised by the 
evidence of record.  

The Board realizes it cannot assign an extra-schedular 
evaluation in the first instance.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Instead, the Board must refer the Veteran's claim to the 
Under Secretary for Benefits or Director of Compensation and 
Pension Service for this special consideration when the issue 
is either raised by the claimant or is reasonably raised by 
the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, 
and only if, the Director has determined that an extra-
schedular evaluation is not warranted does the Board have 
jurisdiction to decide the claim on the merits.  

In fact, most recently, the Court held that although the 
Board is precluded from initially assigning an extraschedular 
rating, there is no restriction on the Board's ability to 
review the adjudication of an extraschedular rating once the 
Director of C & P determines that an extraschedular rating is 
not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 
(2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that 
once Board properly refers an extraschedular rating issue to 
Director of C & P for review, appellant may "continue[ ] to 
appeal the extraschedular rating aspect of this claim"); see 
also 38 U.S.C.A. §§ 511(a), 7104(a)  ("All questions in a 
matter ... subject to decision by the Secretary shall be 
subject to one review on appeal to the ... Board.").  In the 
present case, the Director of Compensation and Pension has 
not yet made this initial determination.  

In conclusion, the Board refers the issues of a TDIU and a 
higher initial rating for  chronic right Achilles tendonitis 
to the Under Secretary for Benefits or Director of 
Compensation and Pension Service for an extra-schedular 
evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.	As to the issue of a TDIU, send a VCAA 
notice letter notifying the Veteran of 
any information or lay or medical 
evidence not previously provided that is 
necessary to substantiate the TDIU claim 
on appeal, either on a schedular or 
extra-schedular basis.  This notice must 
indicate what information or evidence 
the Veteran should provide, and of what 
information or evidence VA will attempt 
to obtain on his behalf.  See 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b).  This letter should also 
comply with the Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective date.  

2.	Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, 
for him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.  

3.	Submit the claims for TDIU and an 
initial higher rating for chronic right 
Achilles tendonitis to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), is based 
on the fact that the schedular ratings 
are inadequate to compensate for the 
average impairment of earning capacity 
due to the Veteran's disabilities.  
Exceptional or unusual circumstances, 
such as frequent hospitalization or 
marked interference with employment, are 
required.  In contrast, 
38 C.F.R. § 4.16(b), merely requires a 
determination that a particular Veteran 
is rendered unable to secure or follow a 
substantially gainful occupation by 
reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  The 
extra-schedular evaluation must address 
both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  Under 38 C.F.R. § 4.16(b), 
all of the Veteran's service-connected 
disabilities, as well as his employment 
history, educational and vocational 
attainment and all other factors having 
a bearing on his employability (or lack 
thereof) should be considered.  

4.	Then readjudicate the claims for TDIU 
and a higher initial rating for chronic 
right Achilles tendonitis on an extra-
schedular basis, in light of the 
additional evidence obtained.  If these 
claims are not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


